Case: 19-11196    Date Filed: 02/06/2020   Page: 1 of 11


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11196
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:16-cv-80811-KAM


KEITH A. THOMPSON,

                                                                Plaintiff - Appellant,

                                       versus

SECRETARY, U.S. DEPARTMENT OF VETERANS AFFAIRS,

                                                              Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (February 6, 2020)

Before MARTIN, ROSENBAUM, and MARCUS, Circuit Judges.

PER CURIAM:

      Keith Thompson, plaintiff pro se, alleged he suffered discrimination in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.
             Case: 19-11196    Date Filed: 02/06/2020   Page: 2 of 11


§ 2000e et seq., by his employer, the United States Department of Veterans Affairs

(the “VA”). The Secretary of the VA (the “Secretary”) moved for dismissal or, in

the alternative, summary judgment. The district court granted the Secretary’s

motion for summary judgment and entered judgment for the Secretary. Thompson

appeals from the grant of summary judgment. Following careful review, we

affirm.

                                        I.

                                        A.

      Thompson is an African American man of Bahamian descent who was

approximately 51 years old at the time of the events in his complaint. Thompson

was employed by the VA for two separate periods, both of which are crucial to

understanding this appeal.

      Thompson was first employed by the VA as a medical support clerk. He

resigned from that position in January 2011 for medical reasons. Less than a year

later, Thompson attempted to get rehired by the VA. During one of his interviews

to get rehired, Thompson was allegedly “duplicitously recorded” without his

consent. In September 2012, Thompson filed an internal equal employment

opportunity (“EEO”) complaint based on that recording, and the VA ultimately

entered into an agreement to rehire Thompson as a medical support assistant

starting in November 2012.



                                        2
             Case: 19-11196     Date Filed: 02/06/2020   Page: 3 of 11


      Thompson began work as a medical support assistant on November 18,

2012. Thompson was assigned to the “phone room,” which is where he claims

“people with issues, mental, physical and discipline problems are sent.” Jean

Brooks, Chief of Medical Ambulatory Services, testified that she assigned

Thompson to the phone room to give him a “fair shot.” The supervisors there did

not know about his prior complaint and had not worked with him before, so the

idea was they would not have any preconceived notions about him. But Thompson

did not like working in the phone room because all calls there are recorded. This

made him “paranoid” and reminded him of the unconsented-to recording that led to

his first EEO complaint. Thompson complained to Brooks about his placement in

the phone room and she explained why she had put him there.

      As the district court set forth, there were several incidents between

Thompson’s date of rehire and the end of 2015 that he perceived to be unfair and

hostile:

      (1)   In December 2012, one of Thompson’s supervisors, Catherine
            Bendig, told him that another VA employee felt that Thompson had
            not paid enough attention during a training class. Thompson said this
            claim was “ridiculous” and that it was “reprisal.” Thompson and
            Brooks ultimately met to discuss this issue, and Brooks told him that
            Bendig was just trying to give Thompson feedback without intending
            to be offensive.
      (2)   Also in December 2012, another one of Thompson’s supervisors,
            Lorraine Giglio, yelled at him in front of other employees for failing
            to sign out of the computer phone system. Thompson complained to
            Bendig about this and she convened a meeting between her,


                                          3
      Case: 19-11196     Date Filed: 02/06/2020   Page: 4 of 11


      Thompson, and Giglio. Giglio apologized to Thompson and said she
      had not realized she had spoken loudly.

(3)   In January 2013, Thompson objected to being assigned to sit in the
      trainee seat, which was directly behind Giglio. He also said this seat
      was too close to the communal refrigerator, microwave, and table for
      section events. Thompson complained to Bendig, so she moved the
      microwave and arranged for the refrigerator to be moved too. In the
      end, Thompson asked Bendig to leave the refrigerator where it was.
      He also retrieved the microwave and put it back in its original
      location. Eventually Thompson was moved to a permanent desk in
      the phone room.

(4)   In March 2013, Thompson’s first-line supervisor, Maria Padilla,
      verbally counseled Thompson for combining his fifteen-minute break
      with his thirty-minute lunch break, a practice disallowed by the VA.
      Thompson was upset because another supervisor had told him he
      could combine his breaks that day. Thompson did not know about
      any other employees being allowed to combine their breaks in that
      way.
(5)   In August 2013, Thompson asked to use annual leave in lieu of sick
      leave because he did not have enough sick leave built up to cover a
      full day. This request was denied because several other individuals
      were on leave. Brooks designated Thompson as being on “leave
      without pay AWOL,” which can sometimes lead to discipline but did
      not in this case.
(6)   In June 2015, Thompson discovered that Padilla had placed a
      “magnifying mirror” on her desk that was aimed at the back of his
      chair and head. Thompson believed Padilla had done this to monitor
      him. Padilla told VA investigators she installed the mirror to be able
      to see if someone was standing behind her, and in any case she was
      not able to see Thompson in the mirror. Thompson complained about
      the mirror to Bendig and Norm Williams, a VA EEO supervisor, and
      requested a transfer out of the phone room. Thompson’s request was
      approved, but before he could move to another department he was
      required to make two separate “moves” within a two-week period. A
      coworker, Jerome Darville, who requested a transfer the same time as
      Thompson had his request approved “without delay.”



                                  4
              Case: 19-11196     Date Filed: 02/06/2020   Page: 5 of 11


      (7)    Thompson had other concerns with Padilla, including that she enlisted
             a coworker, Kristie Moquet, to spy on Thompson and monitor his
             workplace activities. Thompson’s evidence of this is that Moquet
             constantly sanitized her hands near his desk and that, on one occasion,
             she followed him into a bathroom.
      (8)    Thompson started working in the Mental Health Department in
             September 2015. Thompson didn’t like this either, so he requested a
             transfer back to the phone room, where Bendig and Padilla no longer
             worked. Thompson soon thereafter returned to work in the phone
             room, where he remained until his resignation in February 2017.

      (9)    In December 2015, Thompson learned that a non-manager named
             Trellis Jackson had been allowed to work overtime. Thompson had
             previously requested to work overtime but was told that overtime was
             reserved for managers and supervisors.
      In February 2013, Thompson filed an EEO complaint alleging that the

incidents that occurred in late 2012 and early 2013 were retaliation for his

September 2012 complaint. Thompson later added allegations of discrimination on

the basis of national origin and age. The VA Office of Resolution Management

investigated the complaint and concluded that Thompson had failed to make out a

case of disparate treatment, retaliation, or hostile work environment. The VA

issued a final dismissal of his complaint in February 2016 and granted him a right

to sue in federal court. Thompson filed another EEO complaint in July 2015

alleging retaliation for his September 2012 complaint. The VA issued a final

decision in July 2016 rejecting Thompson’s claims of discrimination and granting

him a right to sue in federal court.




                                          5
              Case: 19-11196    Date Filed: 02/06/2020    Page: 6 of 11


      Thompson filed suit in the U.S. District Court for the Southern District of

Florida on May 24, 2016. He alleged unlawful retaliation, disparate treatment, and

hostile work environment in violation of Title VII. The Secretary moved to

dismiss for failure to exhaust administrative remedies, and in the alternative for

summary judgment on the ground that Thompson could not succeed in his

discrimination claims. The district court granted the Secretary summary judgment.

                                         II.

      “We review the grant of a motion for summary judgment de novo and

resolve all reasonable factual doubts in favor of the non-movant.” Mora v. Jackson

Mem’l Found., Inc., 597 F.3d 1201, 1203 (11th Cir. 2010) (per curiam). The

Secretary, “as the party moving for summary judgment, had the burden of

demonstrating that there were no genuine issues as to any material fact, and that it

was entitled to judgment as a matter of law.” Mazzeo v. Color Resolutions Int’l,

LLC, 746 F.3d 1264, 1266 (11th Cir. 2014).

                                         III.

A. RETALIATION
      Title VII prohibits retaliation against an employee for opposing a

discriminatory employment practice, “or because he has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter.” 42 U.S.C. § 2000e-3(a). “To establish a prima facie case



                                          6
              Case: 19-11196     Date Filed: 02/06/2020    Page: 7 of 11


of retaliation, plaintiffs must prove that: (1) they engaged in statutorily protected

conduct; (2) they suffered an adverse employment action; and (3) the adverse

action was causally related to the protected expression.” Trask v. Sec’y, Dep’t of

Veterans Affairs, 822 F.3d 1179, 1193–94 (11th Cir. 2016). “Once a plaintiff has

established a prima facie case, the employer then has an opportunity to articulate a

legitimate, non-retaliatory reason for the challenged employment action.” Id.

at 1194 (quotation marks omitted). “The ultimate burden of proving by a

preponderance of the evidence that the reason provided by the employer is a

pretext for prohibited, retaliatory conduct remains on the plaintiff.” Id. (quotation

marks omitted).

      To make out a claim of retaliation, “an employee must show a serious and

material change in the terms, conditions, or privileges of employment.” Id. at 1195

(quotation marks omitted). The Supreme Court has told us that “petty slights or

minor annoyances” are not enough to satisfy this requirement. See Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S. Ct. 2405, 2415 (2006). A

work reassignment that “resulted in no decrease in pay or grade” does not

constitute a material change in employment. Trask, 822 F.3d at 1194.

      Thompson has not shown that any of these actions rose to the level

necessary to support a prima facie case of retaliation. At the outset, Thompson has

not shown any serious or material changes constituting adverse action. Even his



                                           7
              Case: 19-11196     Date Filed: 02/06/2020   Page: 8 of 11


assignment to the phone room—the closest thing he alleged to an actual alteration

in the terms and conditions of his employment—was not sufficiently adverse. At

most, Thompson seems to characterize this reassignment as a loss of prestige or

responsibility, but with no allegation of decreased pay or grade. See id.

      Beyond that, even if we assume his assignment to the phone room was a

prima facie example of retaliation, Thompson has not rebutted the Secretary’s

argument that there was a legitimate, non-retaliatory reason for assigning him

there. As the district court recognized, it was reasonable for the VA to have

assigned Thompson to the phone room to give him a fresh start with new

supervisors and coworkers. We are satisfied this reason was not mere pretext for

invidious retaliation.

B. RETALIATORY HOSTILE WORK ENVIRONMENT

      This circuit recognizes a cause of action under Title VII for retaliatory

hostile work environment. Gowski v. Peake, 682 F.3d 1299, 1311–12 (11th Cir.

2012) (per curiam). To prevail on a retaliatory hostile work environment claim, a

plaintiff must show that: (1) he engaged in protected activity, (2) after doing so, he

was subjected to unwelcome harassment, (3) his protected activity was a “but for”

cause of the harassment, and (4) the harassment was sufficiently severe or

pervasive to alter the terms of his employment. See id. at 1311. The fourth prong

of this inquiry includes both “an objective and a subjective component,” requiring



                                          8
              Case: 19-11196    Date Filed: 02/06/2020    Page: 9 of 11


courts to consider the frequency and the severity of the conduct, whether it is

threatening or humiliating, and whether it interferes with the employee’s job

performance. See id at 1312. The allegedly harassing acts must be considered “in

context, not as isolated acts.” See Mendoza v. Borden, Inc., 195 F.3d 1238, 1246

(11th Cir. 1999).

      Like with Thompson’s claim for retaliation, his claim for retaliatory hostile

work environment fails because he has not shown he suffered sufficiently severe or

pervasive harassment. As the district court rightly observed, the actions Thompson

complains about “are the stuff of ordinary office life and the type of petty

squabbling which is fairly typical between employees working in close quarters.”

Considered as a whole, these “petty and trivial actions” are insufficient to make out

a claim of harassment. See Crawford v. Carroll, 529 F.3d 961, 973 n.13 (11th Cir.

2008) (citing Burlington, 548 U.S. at 71, 126 S. Ct. at 2417).

C. DISPARATE TREATMENT

      To make out a prima facie case of discrimination a plaintiff must show (1)

he belongs to a protected class; (2) he was qualified to do the job; (3) he was

subjected to an adverse employment action; and (4) his employer treated similarly

situated employees outside his class more favorably. Lewis v. City of Union City,

934 F.3d 1169, 1185 (11th Cir. 2019). Even if the plaintiff does not produce a

similarly situated comparator, he “will always survive summary judgment if he



                                          9
             Case: 19-11196     Date Filed: 02/06/2020   Page: 10 of 11


presents circumstantial evidence that creates a triable issue concerning the

employer’s discriminatory intent.” Id. (alteration and quotation marks omitted).

“[A] convincing mosaic of circumstantial evidence that would allow a jury to infer

intentional discrimination . . . may be shown by evidence that demonstrates, among

other things, (1) suspicious timing, ambiguous statements, and other bits and

pieces from which an inference of discriminatory intent might be drawn,

(2) systematically better treatment of similarly situated employees, and (3) that the

employer’s justification is pretextual.” Id. (alteration adopted and quotation marks

omitted).

      Thompson’s claim of discrimination founders for a few reasons. First, as the

Secretary notes in his brief, Thompson has not alleged he experienced

discrimination because of his membership in a protected class. He has disclaimed

reliance on age and national origin as the cause for the discrimination he alleges,

even though these were the two non-retaliatory bases he asserted in his 2013 EEO

complaint. Additionally, as discussed above, he has not shown that he was

subjected to any adverse employment actions. But even if Thompson had made

such a showing, he has not produced a similarly situated comparator who was

treated better, nor has he presented a convincing mosaic of circumstantial evidence

showing he experienced discrimination. Thompson points to two coworkers as

comparators: Jerome Darville, who requested a transfer out of the phone room the



                                         10
              Case: 19-11196     Date Filed: 02/06/2020     Page: 11 of 11


same time Thompson did; and Trellis Jackson, the non-manager who was allowed

to work overtime. But as best we can tell, Thompson does not allege that either

coworker was outside either of his protected classes. This dooms his ability to rely

on either of them as a comparator. See Smith v. Lockheed-Martin Corp., 644 F.3d
1321, 1326 (11th Cir. 2011). Nor can Thompson use the mosaic theory of

discrimination, as the allegations in his complaint fall well short of “systematically

better treatment of similarly situated employees.” See Lewis, 934 F.3d at 1185.

D. DISCRIMINATORY HOSTILE WORK ENVIRONMENT

      “To establish a hostile work environment claim under Title VII, a plaintiff

must show that the workplace is permeated with discriminatory intimidation,

ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of

employment and create an abusive working environment.” Trask, 822 F.3d at

1195 (alteration adopted and quotation marks omitted). A plaintiff must “show the

hostile treatment was based on [his] protected status.” Id. at 1196.

      Thompson has not pointed us to any comments or actions that were overtly

“related to [his] protected characteristics,” nor has he presented us with evidence

that the “alleged hostility was in any way motivated by a discriminatory animus

regarding” his age or national origin. See id. Without either of these, his claim of

a discriminatory hostile work environment cannot succeed.

      AFFIRMED.



                                           11